Name: 2008/140/EC: Commission Decision of 21 December 2007 on State aid promoting investment in favour of a malthouse (MaltacarriÃ ³n, SA) in Castilla y LeÃ ³n (CÃ 48/2005) (notified under document number C(2007) 6897)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  competition;  Europe;  regions of EU Member States;  agri-foodstuffs
 Date Published: 2008-02-20

 20.2.2008 EN Official Journal of the European Union L 44/32 COMMISSION DECISION of 21 December 2007 on State aid promoting investment in favour of a malthouse (MaltacarriÃ ³n, SA) in Castilla y LeÃ ³n (C 48/2005) (notified under document number C(2007) 6897) (Only the Spanish text is authentic) (2008/140/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 88(2) thereof, Whereas: I. PROCEDURE (1) By letter of 1 December 2004 the Spanish authorities notified the abovementioned aid pursuant to Article 88(3) of the EC Treaty. (2) By letter No SG-Greffe (2005) D/207666 of 22 December 2005, the Commission opened the formal investigation procedure pursuant to Article 88(2) of the EC Treaty (1). Spain subsequently submitted its comments by letter of 23 January 2005. (3) By letter of 13 March 2006, Spain informed the Commission that it was withdrawing the notified measure. In reply to a further question from the Commission, Spain confirmed, by letter of 5 May 2006, that no aid was ever paid. II. CONCLUSION (4) Up to the date on which it received the request for withdrawal from Spain, the Commission had not taken any formal decision on the notification in question. In these circumstances, the Commission accepts the withdrawal of the notification within the meaning of Article 8(1) of Council Regulation (EC) No 659/1999 of 22 March 1999 laying down detailed rules for the application of Article 93 of the EC Treaty (2). (5) The formal investigation procedure should therefore be closed pursuant to Article 8(2) of Regulation (EC) No 659/1999 as it has become devoid of purpose, HAS ADOPTED THIS DECISION: Article 1 The formal investigation procedure concerning an aid promoting investment in favour of a malthouse (MaltacarriÃ ³n, SA) in Castilla y LeÃ ³n is hereby closed pursuant to Article 8(2) of Regulation (EC) No 659/1999. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 21 December 2007. For the Commission Janez POTOÃ NIK Member of the Commission (1) Not published because the Spanish authorities notified withdrawal of the measure before it could be published. (2) OJ L 83, 27.3.1999, p. 1.